                                       Otate of Teituegiae
                         IN THE CHANCERY COURT FOR HAMILTON COUNTY


 RICHARD DAVIS
                                          PLAINTIFF
vs.                                                                       DOCKET N0. ' 1—W I J



 PILGRIM'S PRIDE CORPORATION
                                          DEFENDANT


                                             SUMMONS
TO DEFENDANT: PILGRIM'S PRIDE CORPORATION
WHOSE ADDRESS IS: REGISTERED AGENT = CORPORATION SERVICE COMPANY, 2908 POSTON AVENUE,
NASHVILLE, TN 37203-1312
OTHER SERVICE INFORMATION


You are summoned and required to Answer and make defense to a Complaint herewith served upon you.
Your Ariswer to the Complaint must be filed and served upon plaintiff's attorney on or before thirty (30)
days after service of this Summons and Complaint upon you, exclusive of the day of service. Your
Answer must be filed in the OFFICE OF THE CLERK & MASTER, 625 Georgia Avenue, Room 300
Courthouse, Chattanooga, Tennessee 37402. You are also required to serve a copy of your Answer upon
the plaintiff's attorney, or the pro se plaintiff as set out.below. If you fail to do so, judgnient by default
will be taken against you for the relief demanded in the Complaint.

ISSUED & TESTED this I~day of                                                      , 2,0 19 -

                                                          ROBIN L. MILLER, CLERK & MASTER


                                                                      DEPUTY CLERK
Joshua Ward                            031329
                                                                       NOTICE TO DEFENDANT(S)
Plaintiff Attorney                         BPR#               Tennessee Code Annotated § 26-2-103 provides a
or Plaintiff if no attorney (pro se)                          $10,000.00 personal property exemption from execution
                                                              or seizure to satisfy a judgment. If a judgmant should
                                                              be entered against you in this action and you wish to
   Massey & Associates, P.C.                                  claim property as exempt, you must file a written list,
   Address                                                    under oath, of the items you wish to claim as exempt
                                                              with the Clerk & Master.. The list may be filed at any
   6400 Lee Highway, Suite 101                                time and may be changed by you thereafter as necessary;
                                                              however unless it is filed before the judgment becomes
 . Chattanooga, TN 37421                                      final, it will not be effective as to any execution or
                                                              garnishment issued prior to the filing of the list. Certain
   423-697-4529                         423-634-8886          items are automatically exempt by law and do not need
                                                              to be listed; these iriclude items of necessary wearing
   Tel. N0.                                     Fax N0.       apparel (clothing) for yourself and your family and
                                                              trunks or other receptacles necessary to contain such
                                                              apparel, family portraits, the family Bible,.and school
                                                              books. Should any of these items be seized you, would
                                                              have the right to recover them. If you do not understand
                                                              your exemption right or how to exercise it, you may
                                                              wish to seek the counsel of a lawyer.

 Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 1 of 9 PageID #: 9
                                               SUMMONS RETURN
                  ~
I received this summons on                              I certify and return that on                      ,I
                                            (Date)                                               (Date)
 ❑ served this summons and a complaint on defendant,
                                                                           (Printed Name of Defendant)
 in the following manner:




❑ failed to serve this summons within thirty (30) days after its issuance because:




                      Process Server Name (Printed)                 Process Server Signature



                                                      Address




  [Form 114, Rev 2008.01.221




  Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 2 of 9 PageID #: 10
                     ENN                                                                                                            : 04 THE S~''•.
                                                                 CLERK & MASTER                                                :•         xvr ~ti~T~ •;
                       R(14
                    ~`n .         ~G                                                                                           : ~~w►          +s~~. O~1 :
               ¢                                          CHANCERY COURT OF TENNESSEE                                          ~ e-1 AGRICU uRe =A :
                                                    I'LLEVENTH JUDICIAL DISTRICT OF TENNESSEE
                                                            CHATTANOOGA, TENNESSEE                                              ~;'~~~ ,M G~'~
                    ,+1 '96~                                                                                                             774fi`
                                       ~                                                                                                  .....




     ~                                     AIVIERICANS WITH;DISABILITIES"ACT NOTICEi
                                       ~     42..Li, S C 12131,
                                                           •    et. sey., T.G.A. § 16 3=803, Tennessee Supreme Court Rule'45
                                                                                                                          ~~    . .;
                                                                                                                                    ;?' ;; ~          ': '' •?.
                                                                          .                           .                                           '   ~ • ~ '' `ii
         _.__ ....---..v..~._.~      ~..~.~.~_...`.   ._.r...~____•------.~_...__.
                                                                                 1 .       ..s                  .~_~.          _         .__ —
     I                            ---              ___                             L_-----




     ~ The AMERICANS WITH DISABILITIES ACT (ADA) prohibits discrimination against any qualified '
          individual with a disability. The Tennessee Judicial Branch does not permit discrimination against ;
          any individual on the basis of physical or mental disability in accessing its judicial programs. In
          accordance with the ADA, the Tennessee Judicial Branch will provide reasonable modifications, ;
          if necessary, in order for any qualified individual with a disability to access all of its programs, i
          services and activities.                                                                             ,


     : If you require a modification to access the judicial program or have special needs because of
     ' a qualified disability, you must submit a written REQUEST FOR MoDIFICATION to the Local
     ; Judicial Program ADA Coordinator listed below at least five business days prior to the date for
     ; which the modification is sought.


                                              For ADA information or assistance ONLY, contact:
                                                    Local Judicial Program ADA Coordinator
                                                       Vince Dean, Criminal Court Clerk
                                                              102 Courts Building
                                                                600 Market Street
                                                            Chattanooga, TN 37402
                                                                 (423) 209-7500
                                                           VinceD(&Hami1tonTN.2ov


           THE TENNESSEE JUDICIAL BRANCH AMERICANS WITH DISABILITIES ACT POLICY REGARDING
           ACCESS TO JUDICIAL PROGRAMS, as well as REQUEST FOR MODIFICATION form may be found ~
                                                                online at: www.tncourts.gov                                                                          I




                                                                         Page I of 1 page.
                                                              NOTICE: AMERICANS WITH DIS.ABILITIES ACT
    i'                                                                                 '
                                                                      [=ORM 167A REv. 20115.05.19
i::.!-

         Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 3 of 9 PageID #: 11
                IN THE CHANCERY COURT OF HAMILTON COUNTY
                            STATE OF TENNESSEE

 RICHARD DAVIS,                                           *
                                                          *


                                                          *   Docket No.
       Plaintiffs,                                        *
 vs.                                                      *
                                                          *   Division:
 PILGRIM'S PRIDE CORPORATION,                             *
                                                          *   JURY DEMANDED
                                                  ,       *


       Defendants.                                        *

                                           COMPLAINT


         Richard Davis, thro.ugh counsel, hereby sues Defendant, Pilgrim's Pride Corporation. Mr.

 Davis states his claims as follows:                                                           '

                                              PARTIES

 1.      Plaintiff Richard Davis is an adult citizen and resident of Hamilton County, Tennessee.

 Mr. Davis was employed by Defendants from approximately August 28, 2017, until he was

 terminated on March 22, 2018.

 2.      Defendant Pilgrim's Pride Corporation is a Delaware Corporation with its principal place

 of business in Tennessee. The Registered Agent is Corporation Service Company, 2908 Poston

 Avenue, Nashville, TN 37203-1312.

                                  JURISDICTION AND VENUE

 3.      Jurisdiction and venue are proper in this Court because a substantial part of the

 circumstances giving rise to this cause of action occurred in Hamilton County, Tennessee.




                                                      1


Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 4 of 9 PageID #: 12
                                      FACTUAL ALLEGATIONS

 4.      Defendant, Pilgrim's Pride Corporation is "A leading global poultry and prepared foods

 company." Pilgrim's Pride Corporation has 36 production facilities and 16 prepared foods

 facilities globally. They are in the business of processing chicken. Defendant owns and operates

 a facility at 1298 Peeples Street, Chattanooga, TN 37402.

 5.      Defendant employed Mr. Davis at.a location in Hamilton County, Tennessee, at times

 relevant to this Complaint.

 6.      When Mr. Davis became employed with Defendant, he was assigned to cut chicken with

 shears on the line. After a couple of months of working on the chicken-cutting line, Mr. Davis

 began to experience pain and swelling in his right hand.

 7.      In November 2017, Mr. Davis notified his company supervisor about the issue and was

 sent to the in-house nurse. Mr. Davis was told that this hand issues were just "new hire pain."

 After receiving treatment by the in-house nurse, Mr. Davis was sent back to the chicken-cutting

 line.

 8.      During November and December 2017, Mr. Davis was written up for poor performance

 on multiple occasions. While counseling Mr. Davis concerning his poor performance, his

 supervisor referred to his hand injury.

 9.      In January 2018, Mr. Davis won a bid to work as a forklift driver in another of

 Defendant's plants. Mr. Davis notified his new supervisors of his hand injury at the previous

 plant. Mr. Davis's supervisors told Mr. Davis that his hand injury was not their concern because

  it happened at a different plant.

 10.     Mr. Davis experienced pain and swelling in his hand while working in this new position

 as a forklift driver.

                                                  2



Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 5 of 9 PageID #: 13
  11.    On February 19, 2018, Mr. Davis went to Parkridge ER for right hand pain. The doctor

  said it was likely tendonitis. The doctor advised him that he needed to work a different job at the

  plant because his hand muscles were not strong enough.

  12.    On March 6, Mr. Davis went to Erlanger ER with right hand and thumb pain. The

  medical providers advised Mr. Davis to ask his boss for a different task that would require less

  repetitive use of his right thumb for one or two weeks. Mr. Davis approached his supervisors

  about accommodating his position, and no accommodations were offered.

  13.    On March 22, 2018, Mr. Davis asked his supervisor, Terrence, for two personal days to

  get his hand taken care of. Mr. Davis told his supervisor, "This is more than just new hire pain."

  Mr. Davis's supervisor ignored his request. Mr. Davis then went to another supervisor with the

  same request and that supervisor sent Mr. Davis to the nurse for another bio-freeze treatment.

  14.    Mr. Davis talked to the Human Resources department and requested a few days off to

  take care of his hand. Mr. Davis was approved for medical leave, "until he got a release from his

  doctor."

  15.    On March 26, 2018, Human Resources gave Mr. Davis a"Return to Work" form for his

  doctor to complete and return by March 29, 2018. Mr. Davis was further advised to stay in

  contact with Human Resources if he was unable to get the return form completed by March 29,

  2018. Mr. Davis complied with that request.

  16.    On March 27, 2018, Mr. Davis went to Parkridge ER and on March 29th, Mr. Davis went

  to Erlanger ER. Mr. Davis was referred to specialist at Chattanooga Sports Clinic. Mr. Davis

  notified Human Resources that his appointment with the specialist was scheduled for Apri130,

  2018. Human Resources asked Mr. Davis to get an earlier appointment. Mr. Davis got an



                                                   3



Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 6 of 9 PageID #: 14
 appointment for April 10, 2018 and reported this to Human Resources. Human Resources

 assured Mr. Davis this was okay..

 17.    On April 10, 2018, Mr. Davis went to Chattanooga Sports Clinic to receive treatment, but

 discovered fhat he could not get treatment because Defendant had terminated his insurance. Mr.

 Davis contacted Human Resources to ask what was wrong with his insurance. Mr. Davis was

 told that he had walked off the job and that he had been terminated.-

 18.    On the Separation Notice, Defendant listed that Mr. Davis was terminated for "walking

 off the job," with the date of termination listed as March 22, 2018. However, the separation

 notice was not completed until April 10, 2018, the same day as his scheduled appointment with a

 hand specialist. March 22, 2018, the listed date of termination, was four days before HR gave

 Mr. Davis a"Return to Work" form.


                   COUNT I: WORKER'S COMPENSATION RETALIATION

 19.    Mr. Graham alleges that Defendants terminated his position in retaliation for his filing of

 a Workers' Compensation claim in violation of Tennessee retaliatory discharge law.

                          COUNT II: DISABILITY DISCRIMINATION


 20.    Mr. Davis filed an EEOC charge in this case. A Notice of Right to Sue letter was issued

 to Mr. Davis by the EEOC on October 15, 2018. Therefore, Plaintiff has exhausted his

 administrative remedies by filing a charge of discrimination with the EEOC.

 21.    Mr. Davis alleges that Defendants discriminated against him, and discharged him because

 of his disability, his record of having a disability, or because Defendants regarded him as having

 a disability in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et



                                                  0



Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 7 of 9 PageID #: 15
  seq., the Americans with Disabilities Act of 2008, the Tennessee Disability Act, T.C.A. § 8-50-

  103, and the Tennessee Human Rights Act, T.C.A.. § 4-21-101, et seq.

  22.    Mr. Davis alleges that Defendants failed to provide him with reasonable accommodations

  and failed to comply with the interactive process in violation of the Americans with Disabilities

  Act of 1990, 42 U.S.C. § 12101 et seq., the Americans with Disabilities Act of 2008, the

  Tennessee Disability Act, T.C.A. § 8-50-103, and the Tennessee Human Rights Act, T.C.A. § 4-

  21-101, et seq.

  23.    Mr. Davis is alleging that Defendant retaliated against him for engaging in a protected

  activity related to his disability in violation of Americans with Disabilities Act of 1990, 42

  U.S.C. § 12101 et seq., the Americans with Disabilities Act of 2008, the Tennessee Disability

  Act, T.C.A. § 8-50-103, and the Tennessee Human Rights Act, T.C.A. § 4-21-101, et seq.
                                                                                                      ~
  24.    At all times relevant, Defendants employed over 15 persons.

  25.    At all times relevant, Mr. Davis's right-hand injury constituted a physical or mental

  impairment that substantially limited one or more of his major life activities.

  26.    Defendants perceived or regarded Mr. Davis's right-hand injury as a physical or mental

  impairment substantially limiting one or more of his major life activities, consistent with the

  definition of "disability" provided under Americans with Disabilities Act of 1990, 42 U.S.C. §

  12101 et seq., the Americans with Disabilities Act of 2008, the Tennessee Disability Act, T.C.A.

  § 8-50-103, and the Tennessee Human Rights Act, T.C.A. § 4-21-101, et seq.

                                              DAMAGES

  27.    As a result of Defendant's culpable acts or omissions as set forth herein, Mr. Davis was

  improperly discriminated against and terminated from his job. Mr. Davis is entitled to

  reinstatement, compensation for past, present, and future wages and benefits, incidental damages,

                                                    5



Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 8 of 9 PageID #: 16
  compensation for emotional distress; humiliation, mental anguish, embarrassment, pain and

  suffering, other non-pecuniary losses, punitive damages, and attorney's fees and costs.

  WHEREFORE PLAINTIFF PRAYS:

  (a)     That Plaintiff be awarded compensation in an amount to be determined at trial for past,

  present, and future wages and benefits, incidental damages, compensation for emotional distress,

  humiliation, mental anguish, embarrassment, pain and suffering, and other non-pecuniary losses;

  (b)     That Plaintiff be awarded punitive damages, as available.

  (c)     That the Court award Plaintiff the attorneys' fees and costs incurred in prosecuting this

  action, and other discretionary costs allowed by law.

  (d)     The Court award Plaintiffs such other, further, and general relief to which they may be

  entitled.

  (e)     That a JURY be empaneled to try this action.

                 This      ~'    day of January 2019.


                                                Respectfully submitted,

                                                MASSEY & ASSOCIATES, P.C.



                                                By:
                                                        Joshua R. Ward, BPR No.: 031329
                                                           le McDonald, BPR No.: 037088
                                                        6400 Lee Highway, Suite 101
                                                        Chattanooga, TN 37421
                                                        (P): 423.697.4529
                                                        (F): 423.634.8886
                                                        josh(l m̀asseyattorneys.com
                                                        kyle@masseyattomeys.com
                                                        Attorneys for Plaintiff



                                                   N.



Case 1:19-cv-00047-TRM-CHS Document 1-1 Filed 02/18/19 Page 9 of 9 PageID #: 17
